Citation Nr: 0514137	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a February 2003 rating decision, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for hepatitis C.  He thereafter indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in December 2003.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at the RO, in December 2004.  A 
transcript of that hearing has been associated with the 
veteran's VA claims file.


FINDING OF FACT

Hepatitis C was not incurred or aggravated by any incident of 
active military service, and may not be so presumed to have 
been incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Hepatitis C are not
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (A letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).  Under the VCAA, VA must 
comply with four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2003 rating decision and by the October 2003 statement of the 
case of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

However, a letter was sent to the veteran by the RO in 
February 2002 that specifically advised the veteran that the 
RO was processing his claim, and provided him with the 
evidentiary requirements as they pertained to his claim of 
entitlement to service connection for hepatitis C, as to the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the RO informed the veteran that 
VA would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
He was also informed that VA request private medical records 
on his behalf, and was furnished with VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  The letter also stated that 
a VA examination would be provided if one was necessary to 
make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2002 letter identified the risk factors 
recognized for hepatitis C, and informed the veteran that he 
was to furnish VA with "any information" he had about the 
risk factors that applied to him, and to "[i]nclude dates 
and describe the circumstances of any incident involving your 
exposure to any of these risk factors."   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R § 
3.159(b)(1) (2004).  The February 2002 VCAA letter told the 
veteran, with regard to a current diagnosis of hepatitis C, 
"We will get any VA medical records or other medical 
treatment records you tell us about.  You can also give us 
other evidence showing you have persistent or recurrent 
symptoms of hepatitis C."  He was also advised to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  (Emphasis added.)  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In short, based on the above record, the Board concludes that 
the veteran has been  informed of what is required of him and 
of VA in connection with his claim.  The February 2002 letter 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate his claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

In general, the VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  He was accorded a VA examination in January 2003 
that specifically addressed the matter at issue.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested, 
and was accorded, a hearing at the RO before a member of the 
Board.  He has not indicate the existence of any other 
evidence that is relevant to his appeal.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


The Merits of the Appeal

The veteran is seeking service connection for hepatitis C.  
He alleges that this disorder was first manifested while he 
was in service, and that he has suffered periodic bouts of 
hepatitis C since his service separation.  In particular, he 
attributes the manifestation of his hepatitis C to a tattoo 
he acquired while in service.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to element (1) of a successful claim of service 
connection, the medical evidence demonstrates that hepatitis 
C is manifested at this time.  The report of a January 2003 
VA examination indicates an impression of hepatitis C that 
appeared to be stable.  Hickson element (1), a current 
disability, is satisfied.

The evidence, however, does not demonstrate that Hickson 
element (2), in-service incurrence or aggravation of a 
disease or injury, has been satisfied.  The veteran's service 
medical records are devoid of any reference to treatment for 
hepatitis C, nor do they reflect the presence of medical 
symptoms or complaints that could possibly be deemed to have 
been indicative of hepatitis C.  The report of his service 
separation medical examination, dated in January 1968, shows 
that his endocrine system was clinically evaluated as normal, 
and does not note any in-service complaints or problems 
pertaining to the liver, or that are otherwise reflective of 
hepatitis C.   


The medical evidence first demonstrates the presence of 
hepatitis C in 1990; a VA treatment record dated in April 
1990 notes elevated liver function test results, while a 
March 1991 VA treatment record indicates an assessment of 
elevated liver function tests secondary to alcohol use.  Even 
if the Board was to assume, for the purpose of this 
discussion, that these records reflect the presence of 
hepatitis C, it must be pointed out that they are dated more 
than 20 years following the veteran's separation from 
service.

The question of causality of a disorder or disease is one 
involving competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In this matter, there is no 
such evidence linking the veteran's disorder to any incident 
of his military service. 

The statements from the veteran's mother and sister, that the 
veteran had hepatitis C when he returned from service in 
1968, and the veteran's own testimony to that effect, are 
not, in and of themselves, sufficient to demonstrate that the 
veteran's hepatitis C was first manifested either during his 
service or concomitant with his separation therefrom.  
Neither the veteran, his sister, nor his mother have shown 
that they have the requisite medical expertise that would 
qualify them to render medical diagnoses, or competent to 
identify any illness manifested by the veteran at that time 
as hepatitis.  Their assertions, accordingly, can be assigned 
no probative weight and are no more than unsupported 
conjecture.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
and Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Likewise, with regard to the veteran's contention that his 
hepatitis C is the product of his in-service tattoo, it must 
be emphasized by the Board that his theories as to such 
purported in-service exposure are not supported by any 
clinical findings or opinions to that effect.

In view of the foregoing, the Board must conclude that 
Hickson element (2), an in-service disease or injury, is not 
met.

The failure to satisfy Hickson element (2), the in-service 
incurrence or aggravation of a disease or injury, does not, 
in and of itself, mandate a conclusion that service 
connection cannot be granted.  To the contrary, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  This provision, in 
essence, requires satisfaction of Hickson element (3), 
medical nexus.  

The Board finds, after review of the evidence, that this 
element is not satisfied.  Neither the VA records compiled in 
1990 and 1991, nor any other medical record, shows that the 
post-service manifestation of hepatitis C has been attributed 
to the veteran's service.  

To the contrary, the possibility of any such relationship was 
expressly rejected on VA examination, which was undertaken in 
January 2003 to determine, in part, whether such attribution 
could be made.  The examiner clearly stated that the veteran 
had multiple risk factors for Hepatitis C, including alcohol 
and drug related behavior, and that the receipt of an in-
service tattoo was the "least likely" cause of the 
disorder.  

The Board must accordingly find that Hickson element (3), a 
medical nexus, has not been met and the evidence first shows 
the presence of hepatitis C many years following the 
veteran's separation from service and does not show that the 
presence of that disorder at that time was in any manner 
related to such service.  The Board therefore concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hepatitis C.





ORDER

Entitlement to service connection for hepatitis C is denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


